
	
		II
		Calendar No. 532
		111th CONGRESS
		2d Session
		S. 2726
		[Report No. 111–262]
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To modify the boundary of the Minuteman Missile National
		  Historic Site in the State of South Dakota, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Minuteman Missile National
			 Historic Site Boundary Modification Act.
		2.Boundary
			 modificationSection 3(a) of
			 the Minuteman Missile National Historic Site Establishment Act of 1999 (16
			 U.S.C. 461 note; Public Law 106–115) is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Visitor facility
				and administrative siteThe historic site shall consist of a
				visitor facility and administrative site located on a parcel of land
				that—
						(A)consists of
				approximately 25 acres of Forest Service land located in the Buffalo Gap
				National Grasslands;
						(B)is located north
				of exit 131 on Interstate 90 in Jackson Country, South Dakota; and
						(C)is generally
				depicted on the map entitled Minuteman Missile National Historic Site
				Boundary Modification, numbered 406/80,011, and dated July 17,
				2009.
						.
				
					(3)Visitor facility and
				administrative site
						(A)In
				generalIn addition to the components described in paragraph (2),
				the historic site shall include a visitor facility and administrative site
				located on the parcel of land described in subparagraph (B).
						(B)Description of
				landThe land referred to in subparagraph (A) consists of
				approximately 25 acres of land within the Buffalo Gap National Grassland in
				South Dakota as generally depicted on the map entitled Minuteman Missile
				National Historic Site Boundary Modification, numbered 406/80,011, and
				dated July 17, 2009.
						(C)Availability of mapThe map described in subparagraph (B) shall
				be kept on file and available for public inspection in the appropriate offices
				of the National Park Service.
						(D)Transfer of
				administrative jurisdictionAdministrative jurisdiction over the
				land described in subparagraph (B) is transferred from the Secretary of
				Agriculture to the Secretary, to be administered as part of the historic
				site.
						(E)Boundary
				adjustmentThe boundaries of the Buffalo Gap National Grasslands
				are modified to exclude the land transferred under subparagraph
				(D).
						.
			
	
		August 5, 2010
		Reported with an amendment
	
